Case 2:18-cv-02472-WBV-DMD Document 103-15 Filed 02/11/19 Page 1of5

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS

STATE OF LOUISIANA

NO. |T-QZOZ, Division” fs

 

TIYON LANE, SABRINA RANDOLPH on behalf of the minor child SECTION: Ne f
RANDOLPH, and SABRINA RANDOLPH on behalf of the minor child JAMONICA®
RANDOLPH o

VERSUS

GREAT WEST CASUALTY COMPANY, COVINGTON SPECIALTY INSURANCE
COMPANY, PROGRESSIVE TRANSPORTATION SERVICE, INC., EUGENE
MONROE, CHRISTINE STOKES, and GOVERNMENT EMPLOYEES INSURANCE

COMPANY. © > Baa
LEK CI Mets ist COUNT
SB COIR YS Bath Shes
FILED: AOA LOLA OME CHE 8G a A ete
“ew OPCS AM DEBUT Y CLERK
Hite. 2OY COD
: L Apa? cc Tny eed
para Retuher EO Reae
CO arilen Tey hires

The petition of TIYON LANE, SABRINA‘'RANDOLPH on bebalfofithe minor child

  

 

 

 

GERALD RANDOLPH, and SABRINA RANDOLPH on behalf of the ‘minor child _

 

rand Toy Es
JAMONICA RANDOLPH, a person of the full agé'of majdrity ‘and reSidéntof Orleans Parish,
4 stages Pac nge 2 tA q gD
respectfully represent: “Haag © Sue gag
Payal tit ane. alice gid —
hoop cet ff FLOR ROA
Defendants are:
GREAT WEST CASUALTY COMPANY} a domestic / foreign insurer ficensed torand 431
sth Gard anager B14 GT BAW FLO
doing business in the Stute of Louisiana; AROLGERY Coste ips SO AU ne TE A
Pub do orieg Pited fe $20,090 825.0 SO ee
COVINGTON SPECIALTY INSURANCE COMPANY; ‘ah domesticy Toreign iristinté A oa
c "eat Ory Se met
licensed to and doing business in the State of Lov Bets thant SAat sin ree GAR A
BO.OR 810.019

PROGRESSIVE TRANSPORTATION senvice! ING. a domestic 1 foreign
corporation licensed to and doing business in the State of Louisiana;

EUGENE MONROE, a person of the full age of majority and resident of Dallas County,

"Texas; ‘ ws
S|S
EXHIBIT

iO

 

 
 
Case 2:18-cv-02472-WBV-DMD Document 103-15 Filed 02/11/19 Page 2 of 5

CHRISTINE STOKES, a person of the full age of majority and resident of the Parish of
Orleans, State of Louisiana; and

GOVERNMENT EMPLOYEES INSURANCE COMPANY, a domestic / foreign
insurer Heensed to and doing business in the State of Louisiana.

2.

Defendants are liable and indebted to Plaintiffs for such damages as are reasonable in the
premises, including property damage, past physical pain and suffering, future physical pain and
suffering, past mental pain and suffering, future mental pain and suffering, medical expenses,
loss of earnings, future loss of earning capacity, and permanent disability to the body, loss of
consortium tagether with legal interest thereon from date of judicial demand, until paid, and for
all costs of these proceedings, for the following:

3

On or about May 12, 2616, an accident occurred at the intersection of St. Claude Avenue
und Elysian Fields Avenue in New Orleans, A vehicle owned and operated by CHRISTINE
STOKES was lawfully traveling Northbound on Elysian Fields Avenue in the rightmost turning
lane, preparing lo make a right onto St. Claude Avenue, A vehicle owned by PROGRESSIVE
‘TRANSPORTATION SERVICE, INC, and operated by EUGENE MONROE was traveling
Northbound on Elysian Fields Avenve in the middle lane of travel, EUGENE MONROE
negligently made a right tum into the path of the STOKES and struck the vehicle occupied by
Plaintiffs, causing them severe and disabling injuries.

4,

In the alernative, on or about May 12, 2016, an accident occurred at the intersection of
St, Claude Avenue and Elysian Fields Avenue in New Orleans. A vehicle owned by
PROGRESSIVE TRANSPORTATION SERVICE, INC. and operated by EUGENE
MONROE was traveling Northbound on Elysian Fields Avenue in the middle lane of travel. As
the MONROE vehicle made a right tum, a vehicle owned and operated by CHRISTINE

STOKES entered the path of the MONROE vehicle and struck the side of same.
Case 2:18-cv-02472-WBV-DMD Document 103-15 Filed 02/11/19 Page 3 of 5

S.
The sole and proximate cause of the above-referenced accident was the negligence and
fault of the Defendant EUGENE MONROE and/or CHRISTINE STOKES, which: is

attributed to, but not [mited to, the following non-exclusive particulars:

a) Failure to yield;

b) improper lane usage;

c) Failure to see what a reasonable driver should have seen;

d Failure to keep a good and careful lockout;

e) Failure to maintain reasonable and proper control while operating the vebicle;

9 Driving at & speed greater than was reasonable and prudent under the
circumstances;

B} Operating the vehicle in a careless and reckless manner without regard for the
safety of others;

h) Any and all other acts of negtigence which may be proven at the trlal of Uils

> Maatler,

6,

As a result of the above referenced accident and negligence of the Defendants, TTYON
LANE, GERALD RANDOLPH, and JAMONICA RANDOLPH suffered severe and
disabling injuries and are entitled to recover such damages ag are reasonable in the premises.

7.

Atall relevant times, GREAT WEST CASUALTY COMPANY and/or COVENGTON
SPECIALTY INSURANCE COMPANY provided policies of liability insurance on the vehicle
owned by PROGRESSIVE TRANSPORTATION SERVICE, INC. and operated by
EUGENE MONROE on the date of this accident, which provided coverage for the type of loss
sued upon, thus rendering GREAT WEST CASUALTY COMPANY and COVINGTON
SPECIALTY INSURANCE COMPANY liable to Petitioners with the other named

Defendants,
Case 2:18-cv-02472-WBV-DMD Document 103-15 Filed 02/11/19 Page 4 of 5

8.

At all relevant times, GOVERNMENT EMPLOYEES INSURANCE COMPANY
provided a policy of liability insurance on the vehicle owned and operated by CHRISTINE
STOKES on the date of this accident, which provided coverage for the type of loss sued upon,
and/or provided available coverage including med-pay, thus rendering GOVERNMENT
EMPLOYEES INSURANCE COMPANY, liable to Petitioners with the other named
Defendants,

9.

On information and belief, at all relevant times EUGENE MONROE was acting in the
course and scope of employment with PROGRESSIVE TRANSPORTATION SERVICE,
INC, or acting on a mission or errand or on behalf of PROGRESSIVE TRANSPORTATION
SERVICE, INC., thus rendering PROGRESSIVE TRANSPORTATION SERVICE, INC,
liable to Petitioners along with all other named Defendants.

10.

SABRINA RANDOLPH is the mother of the minor children GERALD RANDOLPH
and JAMONICA RANDOLPH and has the authority ta bring this action on behalf of her minor
children under Code of Civil Procedure articles 4661.1, 4501, and 4502,

Therefore, Petitioners pray that Defendants be duly cited and served with a copy of this
Petition and, after all due proceedings are had, there be a judgment in favor of Petitioners and
against the Defendants, jointly and in solido in amounts 4g are reasonable in the premises,
including but not limited to, past physical pain and suffering, future physical pain and suffering,
past mental pain and suffering, future mental pain and suffering, rental expenses, property
damage, loss of use and/or depreciation of vehicle, past and future medical expenses, loss of past
and future earnings, loss of future earning capacity, permanent disability of the body, loss of
consortium, less of enjoyment of life, and penalties and attomey's fees, together with legal

interest thereon from date of judicial demand, until paid, and for all costs of these proceedings.
Case 2:18-cv-02472-WBV-DMD Document 103-15 Filed 02/11/19 Page 5 of 5

Petitioner prays for all general and equitable relief.

-

Respectfully subm)

 

  
 

Brian King ar #24NQ_
Jason F. Cnles} La. Bar #2921]

Anthony J, Milazzo, II, La. Bar #29631
The King Firm. LLC

2912 Canal Street

New Orleans, LA 70119

Phone 504-909-5464

Fax 800-901-6470

E-mail: bking@kinginjuryfirm.com

"LEASE SERVE:

GREAT WEST CASUALTY COMPANY
Through lis Registered Agent For Service:
The Louisiana Secretary of State

8585 Archives Ave.

Baton Rouge, LA 70809

COVINGTON SPECIALTY INSURANCE COMPANY
Through ls Registered Agent. For Service:

The Louisiana Sceretary of State

8585 Archives Ave.

Baton Rouge, LA 70809

PROGRESSIVE TRANSPORTATION SERVICE, INC.
Through Hts Registered Agent For Service:

Terry J. Boffone

185 Garden Rd.

River Ridge, LA 70123

EUGENE MONROE

Through The Louisiana Long-Arm Statute:
5825 Marvin Loving Dr.

Garland, TX 75043

CHRISTINE STOKES
3612 Pakenham Dr.
Chalmette, LA, 70043

GOVERNMENT EMPLOYEES INSURANCE COMPANY
Through Its Registered Agent For Service:

The Louisiana Secretary of State

8585 Archives Ave.

Baton Rouge, LA 70809
